OPINION — AG — ** PRISONERS — MAINTENANCE — FEEDING — SHERIFF ** THE SHERIFF IS `NOT' REQUIRED TO PAY, FROM THE AMOUNTS ALLOWED IN 1951 ACT FOR "KEEPING, FEEDING AND MAINTAINING PRISONERS" FOR "ALL MEDICAL BILLS AND SUPPLIES, AND FOR ALL BEDDING, BLANKETS, SHEETS, ETC AND OTHER NEEDED EQUIPMENT USED IN THE JAIL". IT IS THE OPINION OF THE A.G. THAT SUCH ITEMS `MUST' BE PAID FROM COUNTY FUNDS, IN ADDITIONAL TO THE AMOUNTS ALLOWED BY THE SHERIFF. (MAINTENANCE, COSTS, APPROPRIATION, COUNTY COMMISSIONERS, ESTIMATE OF NEEDS) CITE: OPINION NO. APRIL 26, 1951 — MILLS, 19 O.S. 180.43 [19-180.43] (J. H. JOHNSON)